PER CURIAM
Petitioner appeals from a denial of his petition for a writ of habeas corpus by which he challenged the authority of the court to commit him to the Oregon State Hospital in a juvenile court proceeding. At oral argument, his counsel advised us that petitioner is no longer in the hospital, and, since then, counsel for defendant has advised us that petitioner had been released from the hospital and that the juvenile court has terminated his wardship. Because defendant no longer has custody of petitioner, any order to require defendant to deliver petitioner to the court or release him would be futile. Therefore, his appeal must be dismissed. White v. Gladden, 209 Or 53, 63, 303 P2d 226 (1956); Rahm v. Keeney, 83 Or App 266, 730 P2d 1297 (1986).
Appeal dismissed.